Exhibit 10.5

 

LOGO [g298528snap0001.jpg]

[Date]

TO:

FROM:

 

RE: Director Restricted Stock Unit Award

Atwood Oceanics, Inc. (the “Company”) hereby awards to you, effective as of
[Date] (the “Date of Grant”),                  restricted stock units
(“Restricted Stock Units”) evidencing the right to receive an equivalent number
of shares of Common Stock, $1.00 par value, of the Company, subject to
adjustment as provided in Section 11 of the Atwood Oceanics, Inc. 2013 Long-Term
Incentive Plan (the “Plan”).

Except as otherwise provided in Section 2 of the Terms and Conditions of
Non-Employee Director Restricted Stock Unit Award, attached hereto as Appendix A
(the “Terms and Conditions”), the Restricted Stock Units will vest in
substantially equal installments on each monthly anniversary of the Date of
Grant (each a “Vesting Date”) during the twelve month period beginning on of the
Date of Grant; provided you remain a director of the Company on each applicable
Vesting Date.

The award of Restricted Stock Units is governed by the terms and conditions of
the Plan, any rules and regulations adopted by the Compensation and Human
Resources Committee of the Board of Directors of the Company, and the Terms and
Conditions which form a part of this award letter to you (the “Notice”).



--------------------------------------------------------------------------------

Appendix A

ATWOOD OCEANICS, INC.

2013 LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD

The restricted stock units (the “Restricted Stock Units”) awarded to you on the
“Date of Grant” set forth in the award letter to you (the “Award Letter”) by
Atwood Oceanics, Inc. (the “Company”) are subject to the 2013 Long-Term
Incentive Plan (the “Plan”), these Terms and Conditions and any rules and
regulations adopted by the Committee. Terms used herein and not otherwise
defined shall have the meaning set forth in the Plan and the Award Letter.

1. Vesting/Forfeiture. Except as otherwise accelerated pursuant to Section 2
below, the Restricted Stock Units shall vest in substantially equal installments
on each monthly anniversary of the Date of Grant (each a “Vesting Date”) during
the twelve month period beginning on of the Date of Grant (the “Restriction
Period”). If your service as a director of the Company terminates for any
reason, any unvested Restricted Stock Units shall be automatically forfeited on
the date of your termination of service.

2. Change of Control. Notwithstanding the provisions of Section 1 of these Terms
and Conditions, in the event of a Change of Control, the unvested Restricted
Stock Units shall automatically vest and the Restriction Period shall terminate.

3. Settlement and Delivery of Common Stock. Settlement of vested Restricted
Stock Units shall be made no later than 15 days after the earlier of
(i) termination of the Restriction Period or (ii) the date of your separation of
service. In the event of vesting pursuant to Section 2, the Restricted Stock
Units shall be settled no later than 15 days after the Change of Control. In
addition, upon the date of delivery of shares of Common Stock in settlement of
Restricted Stock Units, you shall also be entitled to receive a lump sum cash
payment equal to the Dividend Equivalent Amount. Notwithstanding the foregoing,
the Company shall not be obligated to issue any shares of Common Stock if
counsel to the Company determines that such sale or delivery would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which the Common Stock is listed or quoted. The Company
shall in no event be obligated to take any affirmative action in order to cause
the issuance of shares of Common Stock to comply with any such law, rule,
regulation or agreement. For purposes of this award of Restricted Stock Units,
“Dividend Equivalent Amount” means the sum of all cash dividends, if any,
declared on shares of Common Stock you receive in settlement of Restricted Stock
Units where the record date is after the Date of Grant, but prior to the date
such shares of Common Stock are distributed to you.

 

2



--------------------------------------------------------------------------------

4. Transferability. You may not sell, transfer, pledge, exchange, hypothecate,
or otherwise dispose of the Restricted Stock Units prior to settlement under
Section 3.

5. Rights as Shareholder. You shall not be entitled to any of the rights or
privileges of a shareholder of the Company in respect of any shares of Common
Stock unless and until the Restricted Stock Units have been settled by the
issuance of Common Stock to you. If, from time to time during the Restriction
Period, there is any capital adjustment affecting the outstanding Common Stock
as a class without the Company’s receipt of consideration, the Restricted Stock
Units shall be adjusted in accordance with the provisions of Section 11 of the
Plan.

6. Plan Governs. The Restricted Stock Units and the Notice are subject to all of
the terms and conditions of the Plan, except that no amendment to the Plan shall
adversely affect your rights under the Notice. All the terms and conditions of
the Plan, as may be amended from time to time, and any rules, guidelines and
procedures which may from time to time be established pursuant to the Plan are
hereby incorporated into the Notice. In the event of a discrepancy between the
Notice and the Plan, the Plan shall govern.

7. Withholding. Upon settlement of the Restricted Stock Units, the market value
of the shares on the date of settlement will be included with all other
compensation paid during the year for services performed and reported on
Internal Revenue Service Form 1099. You will be responsible for payment of all
income taxes assessable on the Restricted Stock Unit Award.

8. Code Section 409A; No Guarantee of Tax Consequences. The award of Restricted
Stock Units is intended to be (i) exempt from Section 409A of the Code (“Section
409A”) by compliance with the short-term deferral exemption as specified in
Treas. Reg. § 1.409A-1(b)(4); or (ii) in compliance with Section 409A, and the
provisions of the Notice will be administered, interpreted and construed
accordingly. Notwithstanding the provisions of Section 2 of these Terms and
Conditions, in the event of a Change of Control that does not meet the
requirements of Treas. Reg. §1.409A-3(i)(5), any amounts that would otherwise be
payable hereunder as nonqualified deferred compensation within the meaning of
Section 409A shall be fully vested but shall be settled on the twelve month
anniversary of the Date of Grant. To the extent required to comply with
Section 409A, you shall be considered to have terminated service with the
Company when you incur a “separation from service” with the Company within the
meaning of Section 409A(a)(2)(A)(i) of the Code. The Company makes no commitment
or guarantee to you that any federal or state tax treatment will apply or be
available to any person eligible for benefits under the Notice.

9. Governing Law. The Plan and the Notice shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
laws. The courts in Harris County, Texas shall be the exclusive venue for any
dispute regarding the Plan or the Notice.

 

3